Citation Nr: 1618422	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome

2. Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome

3. Entitlement to service connection for a finger disability.

4. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 10 percent for lumbar strain.

6. Entitlement to service connection for diabetes mellitus type II.

7. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to April 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  

At his October 2015 Board hearing the Veteran discussed his asthma and lumbar strain ratings and his belief that his diabetes mellitus, sleep apnea, and obesity are related to his service.  

The Veteran did not file a substantive appeal on the issue of an increased rating for asthma as addressed in an April 2015 statement of the case (SOC).  Therefore, the Board does not have jurisdiction over the claim of entitlement to a rating in excess of 10 percent for asthma.  

The April 2015 SOC, for which the Veteran did not file a substantive appeal, also denied entitlement to dependency benefits for the Veteran's parents.  However, the Veteran submitted additional information in support of that claim in May 2015.  Therefore, that claim is also referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand for further development is required in this case.

In an April 2015 decision the RO, in part, denied a rating in excess of 70 percent for PTSD, a rating in excess of 10 percent for lumbar strain, service connection for diabetes mellitus, and service connection for sleep apnea.  In October 2015, the Veteran filed a notice of disagreement with those issues.  However, no statement of the case (SOC) has been issued.  On remand, an SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2015).

With respect to the Veteran's claim for service connection for a bilateral wrist disability and right finger disability, the Board finds the Veteran should be afforded a new VA examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At his Board hearing the Veteran testified that six months after he deployed, in approximately in August 2003, he first noticed numbness in his wrists and pain when typing, which has continued to present.  He further clarified that he has nerve pain between his middle and ring fingers on the right hand, particularly when he types.  The Veteran's DD-214 indicates his specialty in service was as a journalist, which the Veteran testified involved a lot of typing.

The Veteran's service records reflect that on a post-deployment health assessment completed in August 2003 the Veteran indicated numbness and tingling in his hands or feet.  On his February 2004 report of medical history completed at his separation from service he reported numbness or tingling, although a note by the examiner completing his separation physical states that he denied numbness and tingling.  A November 2009 formal finding of federal records unavailability notes that the Veteran's full service treatment records are unavailable for review.

VA treatment records reflect that the Veteran was diagnosed with other tenosynovitis of the hand and wrist in 2009.

In October 2011 the Veteran was afforded a VA examination of his claimed wrist condition.  The examiner noted a diagnosis of right wrist strain with an onset in 2002.  The examiner opined that the wrist strain is less likely than not a result of service because there was no record in his service treatment records of treatment for his wrist.

On remand a new VA examination should be conducted and an opinion obtained that discusses the Veteran's diagnosis of tenosynovitis of the hand and wrist and his report of extensive typing and numbness and tingling in service.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a SOC concerning his claim for entitlement to a rating in excess of 70 percent for PTSD, a rating in excess of 10 percent for lumbar strain, service connection for diabetes mellitus, and service connection for sleep apnea.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claims, should they be returned to the Board for further appellate consideration.

2. Obtain the Veteran's VA treatment records from December 2014 to present.

3. Arrange for the VA to undergo a VA wrist examination.  The examiner should diagnose all wrist conditions, addressing the Veteran's diagnosis of tenosynovitis of the hand and wrist.  For any condition diagnosed, the examiner should opine whether it is at least as likely as not that the condition began in or was caused by the Veteran's service.  The examiner should provide a full rationale for any opinion expressed and address the Veteran's report of extensive typing and numbness and tingling in service.

4. Thereafter, readjudicate the Veteran's claim for service connection for a bilateral wrist disability and finger disability in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




